Citation Nr: 1133736	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-27 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to an initial disability evaluation in excess of 20 percent for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter is on appeal before the Board of Veterans Appeals (Board) from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to an initial disability evaluation in excess of 20 percent for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence of record does not show that the Veteran has a currently diagnosed disorder of peripheral neuropathy of the upper extremities.

2.  A preponderance of the evidence of record does not show that the Veteran's peripheral neuropathy of the lower extremities was incurred as a result of service or any service-connected disability.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).



2.  Peripheral neuropathy of the lower extremities was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2007, the RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and private treatment records.  Further, the Veteran submitted additional records and written statements in support of his claims.  

Next, a specific VA medical opinion pertinent to the issues on appeal was obtained in May 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the statements of the appellant, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Specifically, he alleges that these conditions were caused by exposure to Agent Orange during his service in Vietnam.  Alternatively, he has alleged that they developed secondary to his service-connected diabetes mellitus.  In specific regard to his peripheral neuropathy claim, the Veteran asserts in his VA Form 9 (substantive appeal) filed with VA in July 2009 that his neuropathy, which was present prior to the diagnosis of diabetes, was a manifestation of being a "Pre Diabetic."  In this connection it appears the Veteran is asserting that his neuropathy is linked to his diabetes to the extents he suffered there from before formal diagnosis.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2010).  Acute and subacute peripheral neuropathy shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, if the disease becomes manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2010).  Note 2 of this regulation explains that "[f]or purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." Id.



Regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2010).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

In this case, service personnel records reflected that the Veteran was stationed in the Republic of Vietnam for nearly a year during his period of active service from August 1967 to August 1969.


However, service treatment records did not show any complaints, findings, or diagnoses of the claimed peripheral neuropathy.  Specifically, on his July 1969 Report of Medical History at separation, the Veteran indicated that he never suffered from neuritis.  Similarly, his July 1969 Report of Medical Examination indicated that his upper and lower extremities were within normal limits.  The Veteran does not contend otherwise.  He also makes no allegations as to continuity of symptomatology since service.  Rather, he consistently argues that these disabilities are either etiologically related to his exposure to Agent Orange or his service connected diabetes mellitus.  Specifically, he contends that his peripheral neuropathy of the bilateral feet first manifested in 1997, while his peripheral neuropathy of the bilateral hands began in 2006.  

Post-service treatment records do not show treatment for peripheral neuropathy until several decades following the Veteran's separation from active service.  Exposure to Agent Orange is conceded in this case, as service personnel records showed that the Veteran did serve in the Republic of Vietnam during active service from August 1967 to August 1969.  However, as the evidence of record does not indicate that the Veteran suffered from acute and subacute peripheral neuropathy within a year after separation from service, he does not enjoy the presumption of service connection as per 38 C.F.R. § 3.309(e).  As discussed above, the regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

Private treatment records dated in September 2005 revealed a diagnosis of neuropathy of the bilateral toes, while a July 2007 treatment note diagnosed him with chronic neuropathy.  Correspondence dated in July 2007 from the Veteran's private physician, V. Laganella, D.O., indicated that the Veteran suffers from peripheral neuropathy.  The Veteran was not diagnosed with diabetes mellitus, type II, until 2008.  

The Veteran was afforded a VA peripheral nerves examination in May 2009, at which time the Veteran complained of numbness and tingling in his bilateral feet and hands.  Upon physical examination, strength testing of all muscle groups in the bilateral lower and upper limbs was symmetric and normal.  With respect to the upper extremities, sensory function testing revealed normal results for vibration, pain, light touch, and position sense.  However, there was decreased sensation to vibration, light touch, and pinprick in the bilateral lower extremities in long stocking distribution, 2 inches above the ankles.  The affected nerves in the bilateral lower extremities included the distal peripheral nerves of the sural nerves, cutaneous branches of the tibial nerves, saphenous nerves, and superficial peroneal nerves.  Reflex testing revealed normal reflexes in the bilateral biceps, triceps, and brachioradialis, but diminished reflex in the knees and ankles.  There was no muscle atrophy or abnormal muscle tone or bulk present, and joint function was not affected by any nerve disorder.  

The VA examiner diagnosed the Veteran with peripheral sensory neuropathy in both legs, associated with a peripheral nerve condition.  However, he did not diagnose the Veteran with any disorder of the upper extremities.  The examiner further opined that the Veteran's bilateral sensory neuropathy of the lower extremities was less likely as not related to his service-connected diabetes mellitus because his foot symptomatology was present years prior to his initial diabetes mellitus diagnosis and because the Veteran had also exhibited symptoms of peripheral vascular disease

Here, as discussed above, evidence of the record shows that the Veteran has never been diagnosed as having peripheral neuropathy upper extremities since he filed his claims for entitlement to service connection in May 2007.  As such, entitlement to service connection on a direct or secondary basis must be denied due to lack of present diagnoses, as are required under element (1) of either Shedden or Wallin.  is not met as to this appeal.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997). It is well-settled that in order to be considered for service connection, a claimant must first have a disability. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, as discussed in detail above, the record shows that the Veteran has never been diagnosed as having peripheral neuropathy of the upper extremities during the course of the entire appeal period.  To the contrary, the results of the May 2009 VA peripheral nerves examination demonstrated that he did not suffer from peripheral neuropathy of the upper extremities.  

In this case, the Board has carefully reviewed the record, but finds no probative evidence of a diagnosis of upper extremity peripheral neuropath for any period of the claim. Although the appellant is competent to describe his symptoms of peripheral neuropathy in the upper extremities.  However, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as a diagnosis of peripheral neuropathy. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

To the extent the Veteran is competent to state he suffers from sensory symptoms consistent with peripheral neuropathy, the Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms. For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

However, the Veteran has been diagnosed with peripheral sensory neuropathy of the bilateral lower extremities.  As such, and Shedden element (1), the existence of a present disability, has been met as to this claim.  However, there is no evidence of record demonstrating an in-service incurrence or aggravation of the Veteran's peripheral neuropathy, nor a causal relationship between the present peripheral neuropathy and a disease or injury incurred or aggravated during service.  As such, Shedden elements (2) and (3) are not met as to this appeal.

The Board has also considered whether entitlement to service connection for peripheral neuropathy of the lower extremities is warranted on a secondary basis.  As to Wallin element (1), as noted above, a preponderance of the medical evidence of record demonstrates that the Veteran currently suffers from bilateral peripheral neuropathy of the lower extremities.  Moreover, the Veteran is service connected for diabetes mellitus, type II; therefore, there is evidence of a service-connected disability that satisfies Wallin element (2).  However, there is no medical nexus evidence establishing a connection between the service-connected diabetes mellitus and the peripheral neuropathy of the lower extremities.  To the contrary, the May 2009 VA examiner opined that the Veteran's bilateral sensory neuropathy of the lower extremities was less likely as not related to his service-connected diabetes mellitus because his foot symptomatology was present years prior to his initial diabetes mellitus diagnosis and because the Veteran also exhibited symptoms of peripheral vascular disease.  This is confirmed by the Veteran's own statements, as he reported that his peripheral neuropathy of the bilateral lower extremities had its onset in 1997, while he was not diagnosed with diabetes until 2008.  To the extent that the Veteran asserts that his neuropathy is connected to his service-connected diabetes in that it was a manifestation of being a "Pre Diabetic," the Veteran has not provided any competent or credible lay or medical evidence to support such assertion, which in any event is clearly contradicted by the medical evidence already of record.  As such, Wallin element (3) is not met as to this appeal.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Although the Veteran is competent to report that he experiences neurological manifestations of the bilateral hands, he is not competent to provide testimony that diagnoses those conditions to be peripheral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because peripheral neuropathy is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  He is similarly not competent to attribute his diagnosed peripheral neuropathy of the bilateral lower extremities to his diabetes mellitus.  Therefore, the Veteran's unsubstantiated statements regarding the nature and etiology of his neurological complaints of the hands and legs are found to lack competency.  Moreover, his opinions on this matter are outweighed by the negative VA opinions, which were prepared by physicians.

For the foregoing reasons, the claims of service connection for peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities must be denied on a direct and secondary basis.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

The Veteran also seeks entitlement to an initial disability evaluation in excess of 20 percent for residuals of prostate cancer.  The Board notes that he was afforded a VA genitourinary examination in May 2009, at which time he reported urinary urgency causing occasional urine leakage.  Specifically, he reported daytime voiding intervals one to two hours apart and awakening to void four times per night.  The Veteran denied any renal dysfunction or renal failure.  Although he also denied voiding obstruction, he reported 3 or more hospitalizations for urinary tract infection in the past 12 months.  Subsequently, on his June 2009 substantive appeal, he reported daytime intervals of one-and-a-half to two hours apart and awakening to void four times per night.  He also reported that he wears pads due to urine leakage.  

Private treatment records dated in 2003 report nocturia of 1 time per night, with some dysuria.  Private treatment records dated in 2004 report nocturia of 1 to 2 times per night, with some dysuria.  

In his August 2011 Appellant's Brief, the Veteran indicated that his urine leakage worsened since his last examination and argued that the evidence of record was too old to accurately evaluate the current state of his condition.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As such, the Board finds that this issue must be remanded so that the Veteran may be afforded a VA examination to determine the current severity of his service-connected prostate cancer residuals.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected prostate cancer residuals.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all symptoms of the prostate cancer residuals.  The examiner should render an opinion as to the predominant area of dysfunction caused by the prostate cancer residuals and should specify whether the predominant area of dysfunction is manifested by voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infection.

If there is evidence of voiding dysfunction, the examiner should report whether the voiding function causes urinary frequency.  If there is evidence of urinary frequency, the examiner should report the daytime voiding frequency (voiding interval between two and three hours, between one and two hours, or less than one hour).  The examiner should report how many times a night the Veteran awakens to void.

If there is evidence of voiding dysfunction, the examiner should report whether the voiding function causes obstructed voiding.  If there is evidence of obstructed voiding, the examiner should report whether the obstructive voiding causes urinary retention requiring intermittent or continuous catheterization.

If there is evidence of voiding dysfunction, the examiner should report whether the voiding function causes urinary tract infection.  If there is evidence of urinary tract infection, the examiner should report whether the urinary tract infection causes recurrent symptomatic infection requiring drainage/frequent hospitalizations (greater than two times per year) and/or requiring continuous intensive management.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim by evaluating all evidence obtained after the last statement of the case was issued.  If the desired benefit is not granted, the RO should issue a supplemental statement of the case and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


